ORDER AND MEMORANDUM
NANGLE, Chief Judge.
IT IS HEREBY ORDERED that plaintiff Midwest Petroleum Company’s motion to amend judgment be and is granted.
IT IS FURTHER ORDERED that the judgment entered by the Court on October 3, 1986, be and is amended to increase the attorney’s fees awarded to plaintiff by $12,874.40, from $132,652.40 to $145,-526.80.
Plaintiff is entitled to recover two-thirds (%) of its attorney’s fees for time expended prior to the Court’s entry of judgment. Plaintiff is not entitled to attorney’s fees for time expended after the Court’s entry of judgment. Plaintiff is not entitled to recover its costs, disbursements, and advances.
Plaintiff’s additional attorney’s fees for time prior to the Court’s entry of judgment total $19,311.60. Two-thirds (%) of that total equals $12,874.40. Accordingly, the judgment entered by the Court on October 3, 1986, is amended to increase the attorney’s fees awarded to plaintiff by $12,-874.40, from $132,652.40 to $145,526.80.